DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
                             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I, claims 1-15 in the reply filed on )8/31/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of the invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2021.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1, 3-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ES 2607223.
ES 2607223 discloses a luggage protection system (see pages20-24of the provided translation) and figures (1 to 4), comprising: a luggage body 12, a bottom
side, a front face 15, the face at the side of handle 14, at least one lateral face sharing an edge with each of

of environment to generate signals associated with the detected elements; a processing module processes
the signals to control the communication module; a warning signal in case the suitcase is blocked to drive
further, remote device 27 receives the warning signal to alert the user; battery 11; processing means 21,
motor }O,18 and wheels 13,16. ES ‘233 also discloses the method of operating the
luggage protection system of claim 12. The device lacks the exact disclosure of a level sensor. The obstacle detection means 24a-24n is regarded as a level sensor as the ground is obviously not level where there is an obstacle. It would have been obvious to one having ordinary skill in the art at the time the invention was filed that an obstacle sensor detects that the ground around the luggage is substantially not level in order to not run over the obstacle. In regards to claims 2 and 11 the use of a laser to detect obstacles is considered old and well known in the art
Claims 2 and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over ES 2607223 as applied to claims 1 and 3-8 above, and further in view of CN 106444763.
      The modified ES ’233 document lacks the exact disclosure of an emitter and receiver to detect the ground and obstacles. CN ‘763 discloses an obstacle avoidance system(paragraphs 20-22 of the translation) for luggage with a signal emitter and receiver that is ultrasonic. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of ES ‘233 with an ultrasonic emitter and receiver as taught by CN ‘763 in order to detect obstacles better. It is noted that paragraph 66 of the translation  of CN ‘763 also discloses that the obstacle detection system can detect if the road is uneven(level).
                                                                                 PTO-892
                  The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD M CAMBY/Primary Examiner, Art Unit 3661